            Case 3:20-cv-02017-YY         Document 17             Filed 11/23/20   Page 1 of 25




   ELLEN F. ROSENBLUM
   Attorney General
   SHEILA H. POTTER
               POTTER #993485
   BRIAN SIMMONDS MARSHALL
                         MARSHALL #196129
   Senior Assistant Attorneys General
   Department of Justice
   100 SW Market Street
   Portland, OR 97201
   Telephone: (971) 673-1880
   Fax: (971) 673-5000
   Email: Sheila.Potter@doj.state.or.us
           Sheila.Potter@doj.state.or.us
           Brian.S.Marshall@doj.state.or.us

   Attorneys for Defendant Governor Kate Brown




                            IN THE UNITED STATES DISTRICT COURT

                                  FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION



   OREGON RESTAURANT AND LODGING                          Case No. 3:20-cv-02017-YY
                                                                   3:20-cv-02017-YY
   ASSOCIATION, an Oregon Domestic Non-
   Profit Corporation; and RESTAURANT LAW                 DEFENDANT'S RESPONSE TO MOTION
   CENTER,                                                FOR TEMPORARY RESTRAINING ORDER

                  Plaintiffs,

          v.
   KATHERINE "KATE" BROWN, in her
   official capacity as the Governor of the State
   of Oregon,

                  Defendant.




Page i - DEFENDANT'S
          DEFENDANT'SRESPONSE
                      RESPONSETO
                               TOMOTION
                                  MOTIONFOR
                                         FORTEMPORARY
                                             TEMPORARY RESTRAINING
                                                       RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
               Case 3:20-cv-02017-YY                      Document 17               Filed 11/23/20              Page 2 of 25




                                                      TABLE OF CONTENTS
   I.        INTRODUCTION.............................................................................................................
             INTRODUCTION                                                                                                              1

   II.       FACTUAL BACKGROUND...........................................................................................
                     BACKGROUND                                                                                            2

   A.        COVID-19............................................................................................................................2
             COVID-19                                                                                                                            2

   B.        The Governor’s
                 Governor's Executive Orders .......................................................................................4
                                                                                                                                    4

   C.        Restaurants and the Spread of COVID-19...........................................................................5
                                           COVID-19                                                                           5
   III. TEMPORARY
          TEMPORARY RESTRAININGORDER
                  RESTRAINING   ORDERSTANDARD
                                      STANDARD .............................................. 6

   IV.
   IV. ARGUMENT
        ARGUMENT..................................................................................................................... 7

   A.        ORLA has not raised serious questions going to the merits, let alone
             established that it is likely to succeed on the merits. ...........................................................77
             1.         EO 20-65 is consistent with the Equal Protection Clause
                                                                         Clause........................................77

                        a.
                        a.         The State’s
                                       State's purpose is legitimate. ................................................................88

                        b.         EO 20-65 is rationally related to the state interest.......................................8
                                                                               interest.                                      8
                        c.
                        c.         If the Court finds an equal protection violation, the State
                                   should be given a choice of remedies. .......................................................11
                                                                                                                                11

             2.         ORLA’s nondelegation
                        ORLA's   nondelegation claim under Oregon law is meritless and
                        barred by the Eleventh Amendment. .....................................................................12
                                                                                                                               12

             3.         EO 20-65 does not violate the dormant Commerce Clause.
                                                                       Clause...................................14
                                                                                                                14

             4.         ORLA’s federal
                        ORLA's federal and
                                       and state
                                           state takings claims are unlikely to succeed.
                                                                                succeed.........................16
                                                                                                                16
                        a.
                        a.         The Takings Clause provides no basis for injunctive relief and
                                   EO 20-65 is not a taking. ...........................................................................16
                                                                                                                                        16

                        b.         ORS 433.441 is unenforceable in federal court, provides no
                                   claim against the Governor, provides no equitable remedy, and
                                   does not apply to EO 20-65’s
                                                        20-65's restrictions on restaurants. .........................19
                                                                                                                      19
   B.                                            harm.....................................................................20
             ORLA cannot demonstrate irreparable harm.                                                                    20

   C.        The balance of equities favors the State. ...........................................................................21
                                                                                                                                  21

   V. CONCLUSION
   V.   CONCLUSION ............................................................................................................... 23




Page ii - DEFENDANT'S
           DEFENDANT'SRESPONSE
                       RESPONSETO
                                TOMOTION
                                  MOTIONFOR
                                         FOR TEMPORARY
                                             TEMPORARY RESTRAINING
                                                       RESTRAINING ORDER

                                                                  Department of Justice
                                                                  100 SW Market Street
                                                                   Portland, OR 97201
                                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-02017-YY          Document 17             Filed 11/23/20   Page 3 of 25




                                          I. INTRODUCTION
                                              INTRODUCTION

           The novel coronavirus is sweeping through Oregon at a rate many times greater than

   when the emergency began. More
                             More than
                                   than aa thousand
                                            thousand new
                                                     new cases
                                                         cases are reported every day now.

   People are dying. Hospitals are filling. And
              dying. Hospitals              Andepidemiologists
                                                epidemiologists and
                                                                and scientists
                                                                    scientists agree that the

   greatest risk of spread comes in situations in which people are in close proximity to each other,

   unmasked, especially as the length of time spent in those situations extends.

          Oregon Governor Kate Brown is trying to keep as many Oregonians alive as possible,

   and to keep the cases in
                         in the
                            the state
                                state from
                                      from overwhelming
                                           overwhelmingOregon’s
                                                        Oregon's hospitals.
                                                                 hospitals. The Executive Order
   at issue here directs a two-week “freeze”
                                    "freeze" on a variety of activities, including indoor and outdoor

   on-site dining—where people sit in close proximity to each other, unmasked, for extended

   periods of time, often in enclosed spaces.
           The Governor’s
               Governor's early orders, and Oregonians’            “flatten the curve"
                                            Oregonians' efforts to "flatten     curve” allowed

   Oregon to keep its new cases at less
                                   less than
                                        than 100
                                             100 per
                                                 per day
                                                     day through
                                                          through the
                                                                   the spring.
                                                                        spring. The numbers climbed

   as the pandemic wore on over the summer,
                                    summer, but
                                            but slowly,
                                                slowly, increasing
                                                        increasing and
                                                                   and then
                                                                        then dropping
                                                                             dropping again.
                                                                                      again. But

   as summer ended, as the rain began, as cold weather set in, the numbers of new cases started to

   climb again, and this time the increases
                                  increases were
                                            were steep
                                                 steep and
                                                       and sustained. In September, new cases were
                                                           sustained. In

   in the range of 200 to 300 a day. On
                                     On November
                                        November 20,
                                                 20, more
                                                     more than
                                                          than 1300 new cases were reported,

   and more than 1500 cases were reported the next day.
           The freeze ordered by Governor Brown is reasonable, it is supported by science, and it is

   within her authority
              authority to
                        to issue. Plaintiffs’ and
                           issue. Plaintiffs' and their
                                                   their members'
                                                         members’ constitutional
                                                                  constitutional rights
                                                                                 rights are not impeded

   by the Governor’s        Thelimits
          Governor's order. The limitsplaced
                                      placed on
                                             on Oregonians'
                                                Oregonians’activities
                                                            activities are
                                                                       are frustrating
                                                                           frustrating and painful,

   but they are necessary for the preservation of human life.

          Plaintiffs Oregon Restaurant and Lodging Association and the Restaurant Law Center

   (collectively, “ORLA”)
                  "ORLA") argue that this Court should enjoin Executive Order 20-65 (EO 20-65)

   under a variety of theories. None of those theories support an injunction.
                      theories. None                                          ORLA has not shown
                                                                  injunction. ORLA

   that it is likely to succeed on any of its claims, nor even that it has raised substantial questions

Page 1 - DEFENDANT'S
          DEFENDANT'SRESPONSE
                      RESPONSETO
                               TOMOTION
                                 MOTIONFOR
                                        FORTEMPORARY
                                           TEMPORARY RESTRAINING
                                                     RESTRAINING ORDER

                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-02017-YY           Document 17             Filed 11/23/20   Page 4 of 25




   going to the merits of any
                          any of
                              of its
                                 its claims.
                                     claims. ORLA argues that EO 20-65 violates its members’
                                                                                    members'

   rights under the Equal Protection Clause of the Fourteenth Amendment, but it concedes that the

   traditional standard of review applies, under which it would have to demonstrate that EO 20-65

   imposes measures that are irrelevant to the State's
                                               State’s legitimate
                                                       legitimate interest in preserving the lives and

   health of Oregonians.
             Oregonians. ItIt cannot
                              cannot do that. And
                                              AndORLA
                                                  ORLAcannot
                                                       cannot prevail
                                                              prevail on
                                                                      on the
                                                                         the nondelegation
                                                                             nondelegation claim,

   because this Court does not have jurisdiction to hear a state-law claim against a sovereign state.

   ORLA has made no showing that the dormant Commerce Clause applies to EO 20-65
                                                                           20-65 intrastate
                                                                                 intrastate

   regulations at all, let alone that EO 20-65 actually violates that clause by disfavoring out-of-state
               And ORLA's
   businesses. And ORLA’stakings
                          takingsclaims
                                  claimsare
                                         are unlikely
                                             unlikely to
                                                       to succeed
                                                          succeed because
                                                                  because EO 20-65 is not a

   taking and if it were, the only remedy available would be damages, not an injunction. ORLA also

   has not demonstrated that EO 20-65, as opposed to the pandemic itself, has caused irreparable
           And ifif the
   injury. And       the Court
                         Court reaches
                                reaches the
                                         the point
                                             point of
                                                   of balancing
                                                      balancing equities,
                                                                equities, the public interest in preserving

   the lives and health of Oregonians must outweigh the countervailing equities identified by
   ORLA.

                                    II. FACTUAL BACKGROUND1
                                        FACTUAL BACKGROUND'

   A.      COVID-19
           The day ORLA filed this lawsuit, Oregon set a record for the number of new COVID-19

          1,306.2 That
   cases: 1,306.2 Thatrecord
                       recordwas
                             was broken
                                 broken the
                                         the next
                                             next day,
                                                  day, when
                                                       when 1,509                confirmed.3
                                                            1,509 new cases were confirmed.3


   1
     “[T]he rules of evidence do not apply
   1 "[T]he                                   strictly to preliminary injunction proceedings.”
                                                                                 proceedings." Herb
   Reed Enters., LLC v. Fla. Entm’t     Mgmt., Inc., 736 F.3d 1239, 1250 n.5 (9th Cir. 2013). The State
                                Entm't Mgint.,
   has cited herein to a number of documents from highly respected and authoritative sources
   relating to the worldwide COVID-19 crisis, such as the Oregon Health Authority, and the Court
   should consider that evidence in finding
                                       finding facts
                                                facts on
                                                      on this
                                                          this motion.
                                                               motion. In any case, none of these citations
   is to material that cannot be “accurately
                                   "accurately or readily  ascertained," and the Court can therefore take
                                                           ascertained,”
   judicial notice of these
                       these facts. Fed. R. Evid. 201(b).
                             facts. Fed.
   2
     oregon.gov/oha/ERD/Pages/Oregon-reports-1306-new-confirmed-and-presumptive-COVID-
   19-cases-4-new-deaths.aspx (last accessed Nov. 20, 2020).
   3
   3 https://www.oregon.gov/oha/ERD/Pages/Oregon-reports-1509-new-confirmed-and-
   presumptive-COVID-19-cases-7-new-deaths.aspx (last accessed Nov. 22, 2020).

Page 2 - DEFENDANT'S
          DEFENDANT'SRESPONSE
                      RESPONSETO
                               TOMOTION
                                 MOTIONFOR
                                        FORTEMPORARY
                                           TEMPORARY RESTRAINING
                                                     RESTRAINING ORDER

                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-02017-YY         Document 17             Filed 11/23/20   Page 5 of 25




   The effective reproduction number for COVID-19 is 1.47 in Oregon—that is, under the current

                                                                               others.4 In
   conditions, every 100 individuals infected with COVID-19 in turn infect 147 others.4  In sum,
                                                                                            sum, the

   prevalence of COVID-19 is increasing rapidly in Oregon, and
                                                           and hospitals’
                                                               hospitals' capacity to take on the
                                     constrained.5
   rising number of sick patients is constrained.5
                                                            contact.6 Not
          COVID-19 spreads primarily through human-to-human contact.6 Not every
                                                                          every interaction
                                                                                interaction

   with an infected person carries the same risk: the length of time of the exposure, the distance

   between the people, whether the people are using face-coverings, and the ventilation of the

   environment (e.g., indoor versus outdoor) are all important factors in whether an interaction
              infection.7 Keeping
   results in infection.7 Keepingcohorts
                                  cohorts small
                                           small when
                                                 when people
                                                      people do
                                                             do come
                                                                come together can limit spread if a

   person in the group is infected, and can avoid the sort of “super
                                                              "super spreader”
                                                                     spreader" events that can rapidly

   increase case counts
                 counts in
                        in aa community. Testingand
                              community Testing  and tracing
                                                      tracing infections
                                                               infections is
                                                                          is also an important

   component of public health strategy. But that
                              strategy. But  that too
                                                  too is
                                                      is not
                                                         not a failsafe, particularly given that people

                                                        themselves.8
   can infect others even when they are not symptomatic themselves.8

          Because encountering more individuals necessarily increases the risk of encountering

   someone who is infectious, larger
                              larger groups
                                     groups are
                                            are inherently
                                                 inherently riskier
                                                             riskier than
                                                                      thansmaller
                                                                           smallerones.
                                                                                   ones. The risk of

   increasing group size is non-linear: a group of 20 is more likely than a group of 6 to include at
   least one infectious person, and an infectious person could infect more people in a larger group

   than in a smaller one. In addition,
                     one. In addition, someone newly infected can in turn
                                                                     turn infect
                                                                          infect others.
                                                                                 others. Experts do



   4
   4 Declaration of Dr. Dean Sidelinger ¶ 10 (citing Oregon Health Authority, Status Update:
   COVID-19 Epidemic
   Trends and Projections In Oregon (Nov. 13, 2020) available at
   ttps://www.oregon.gov/oha/PH/DISEASESCONDITIONS/DISEASESAZ/Emerging%20Respito
   ry%20Infections/Epidemic-Trends-and-Projections.pdf).
   5
     Id. ¶23.
   5 /d. ¶ 23.
   6
     Id. ¶ 4.
   6 M.
   7
   7 /d.
     Id. ¶ 11.
   8
     Id. ¶ 6.
   8 /d.


Page 3 - DEFENDANT'S
          DEFENDANT'SRESPONSE
                      RESPONSETO
                               TOMOTION
                                 MOTIONFOR
                                        FORTEMPORARY
                                           TEMPORARY RESTRAINING
                                                     RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-02017-YY        Document 17             Filed 11/23/20   Page 6 of 25




   not yet know the precise causes of super-spreader
                                      super-spreader events.
                                                     events. Consequently, the most effective way

   to stop super-spreader events is to prevent large groups from congregating.
                                                                                             date,9
            More than a quarter-million people have died of COVID-19 in the United States to date,9
                                                                                          10
   more than 800 of them in Oregon, roughly 1.3 percent of those who have become infected.113
   The long-term effects on those who survive the disease are unknown.

   B.           Governor’s Executive Orders
            The Governor's
            Since the Governor exercised her authority under Oregon law to declare a state of

   emergency in March, she has issued a series of Executive Orders to limit the spread of the virus.
   Despite these efforts, the Governor examined the evidence and determined that “[t]he
                                                                                 "[t]he dreaded

   winter surge is here. …The   situation is
                         ...The situation  is dire,
                                              dire, and
                                                    and requires
                                                        requires an urgent, immediate, and decisive
                                                                                       11
   response to quell the current surge in COVID-19 infections, before it is too late.”
                                                                                late."11
            The Governor therefore issued Executive Order 20-65, which institutes a “temporary
                                                                                    "temporary
   freeze”                                   2.12 Most
   freeze" from November 18 through December 2.12 Mostrelevant
                                                       relevant to
                                                                 to this
                                                                     this case,
                                                                          case, "restaurants,
                                                                                “restaurants, bars,

   taverns, brew pubs, wine bars, wineries, cafes, food courts, coffee shops, clubs, or other similar

   establishments that offer food or drink”
                                     drink" (collectively, “restaurants”)
                                                           "restaurants") “may
                                                                          "may not offer or allow on-

   premises consumption of food or drink, inside or outside”                   period.13
                                                    outside" for that two-week period.13

   Restaurants may continue to offer take-out, drive-through, and delivery options.
            EO 20-65 also closes numerous other places, including gyms, pools and other sports

   facilities, museums and other indoor recreational activities, event venues, and zoos and other




   9
   9 Id. ¶ 7 (citing https://covid.cdc.gov/covid-data-tracker/#cases_casesinlast7days
                     https://covid.cdc.gov/covid-data-trackeettcases_casesinlast7days (last accessed
   Nov. 20, 2020)).
   io la
   10  r (citing https://govstatus.egov.com/OR-OHA-COVID-19 (last accessed Nov. 20, 2020)).
      Id.
        I
        .

   11
   11 Executive Order 20-65, preamble, available at
   https://www.oregon.gov/gov/admin/Pages/eo_20-65.aspx.
   12 r
      la
      Id. In
        I
        .    1-2.
          ¶¶ 1–2.
   13
   13 Id. ¶ 4(a)(1).


Page 4 - DEFENDANT'S
          DEFENDANT'SRESPONSE
                      RESPONSETO
                               TOMOTION
                                 MOTIONFOR
                                        FORTEMPORARY
                                           TEMPORARY RESTRAINING
                                                     RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-02017-YY          Document 17             Filed 11/23/20   Page 7 of 25




                                    14
   outdoor entertainment activities.
                         activities.14  “Workin
                                       "Work  inoffices
                                                offices isis prohibited
                                                             prohibited whenever
                                                                        whenever telework and work-
                                        15
   at-home options are
                   are available
                       available …
                                 ... .”    In-homeand
                                     ."15 In-home and other
                                                      other social
                                                            social gatherings
                                                                   gatherings "are
                                                                              “are limited to a
                                                           16
   maximum of 6 people, from not more than two households.”
                                               households."16 ItItalso
                                                                   also continues
                                                                        continues other
                                                                                  other sector-

            rules.17
   specific rules.17

           Outside of the two weeks governed by EO 20-65, restaurants are regulated by EO 20-27,
                     20-59.18 Under that order, since counties left the baseline phase, they have
   as extended by EO 20-59.18
                                                                                        guidance.19
   been permitted to reopen for dine-in service consistent with Oregon Health Authority guidance.19

   C.      Restaurants and the Spread of COVID-19
                                                             20
           "The
           “The risk of transmission differs among settings.”
                                                   settings."2° Factors increasing
                                                                Factors  increasing the
                                                                                    the risk of the

   spread of COVID-19 include the number of individuals congregating, the length of exposure,
                                                    masks.21 Because
   and whether they are wearing face coverings like masks.21 Becauserestaurants
                                                                     restaurants bring
                                                                                 bring together

   individuals from different households for substantial lengths of time, groups may be sitting in

   close proximity across a table, and patrons have to remove their masks to eat and drink, dining in
                                             infection.22 Multiple
   restaurants carries a significant risk of infection.22 Multiple studies
                                                                    studies have
                                                                            have confirmed
                                                                                 confirmed that

                                                     spread.23 Public
   restaurants are a significant source of community spread.23  Publichealth
                                                                      health officials
                                                                             officials cannot

   14
   14  Id. In¶¶ 4(a)(2), 4(b).
   15
   15 Id. ¶ 5(a).
   16 id. it 3(a).
       Id. ¶ 3(a).
   17
   17 Id. ¶ 3(d).
   18
   18 Governor Brown's
                    Brown’s executive
                               executive orders
                                         orders relevant
                                                relevant to this action before EO 20-65 was instituted are
   listed in Executive Order 20-59, which extends Oregon’sOregon's state of emergency through January 2,
   2021, and continues prior Executive Orders. Available at
   https://www.oregon.gov/gov/admin/Pages/eo_20-59.aspx. Many of these executive orders also
   directed state agencies to issue and periodically amend enforceable guidance to implement those
   orders.
   19
   19 Executive Order 20-27 ¶ 15(b)(1).
   20
   20 Sidelinger Decl. ¶ 11.
   21 Id.
       Id.
   22
   22 M.
       Id. In¶¶ 14, 19.
   23
   23 kId.
         i. T¶ 13.

Page 5 - DEFENDANT'S
          DEFENDANT'SRESPONSE
                      RESPONSETO
                               TOMOTION
                                 MOTIONFOR
                                        FORTEMPORARY
                                           TEMPORARY RESTRAINING
                                                     RESTRAINING ORDER

                                                   Department of Justice
                                                  100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-02017-YY          Document 17             Filed 11/23/20   Page 8 of 25




                                                                                        Oregon.24
   definitively determine the number of infections that have occurred in restaurants in Oregon.24

   Due in part to the strained capacity of contact tracers, 30 percent of Oregon infections throughout

   the pandemic (and 50 percent of November cases) have not been linked to a known source of
   infection.25
   infection.25

           Public health experts agree that outdoor dining at restaurants is less risky than indoor
                                                            26
   dining but that pickup and delivery is the safest option.
                                                     option.26  Inaddition,
                                                               In  addition, many
                                                                             many "outdoor"
                                                                                  “outdoor” spaces in

                                                          ventilation.27
   Oregon have been enclosed for winter weather, limiting ventilation.27
                        III.
                        III.TEMPORARY
                             TEMPORARY RESTRAINING
                                       RESTRAINING ORDER STANDARD

           ORLA has, for the most part, accurately stated the analysis for this Court in considering a
   temporary restraining order or preliminary
                                  preliminary injunction.
                                              injunction. Such relief is "an
                                                                         “an extraordinary remedy

   that may only be awarded upon
                            upon aa clear
                                    clear showing
                                          showing that
                                                   that the
                                                         the plaintiff
                                                             plaintiffisisentitled
                                                                           entitledto
                                                                                    tosuch
                                                                                       suchrelief.”
                                                                                            relief"
   Winter v. Nat. Res.
                  Res. Def.
                       Def. Council,
                            Council,Inc.,
                                     Inc.,555
                                           555UU.S.
                                                .S. 77,, 22 (2008)
           A plaintiff seeking a preliminary injunction must establish four factors: (1) a likelihood

   of success on the merits, (2) likely irreparable harm in the absence of preliminary relief, (3) that

   the balance of equities tips in its favor, and (4) that an injunction is in the public interest. See
   Winter, 555
           555 U
               U.S.         AsORLA
                 .S. at 20. As ORLA notes,
                                    notes, when
                                           when the
                                                 the government
                                                     government is
                                                                is a party, courts consider the last

   two factors together, because the equities for the State consist of the public interest in a case such

   as this. See Nken v. Holder, 556 U.S. 418, 435 (2009).
                                                  (2009). A
                                                          A plaintiff
                                                            plaintiff must establish each of the

   required elements; the failure to establish any one of the elements is fatal to its motion. Winter,
   555 U.S. at 20–21.
               20-21.
           The Ninth Circuit permits courts to balance the first and third factors, such that “serious
                                                                                              "serious

   questions going to the merits”
                          merits" in combination with a balance of hardships that tips sharply

   towards the plaintiff can satisfy those two factors, so long as the plaintiff also shows that there is
   24
   24   Id. ¶ 16.
   25
   25   Id. ¶ 15.
     26
        Id. ¶ 14.
     26 id.
     27
        Id.
     27 id.

Page 6 - DEFENDANT'S
           DEFENDANT'SRESPONSE
                       RESPONSETO
                                TOMOTION
                                  MOTIONFOR
                                         FORTEMPORARY
                                            TEMPORARY RESTRAINING
                                                      RESTRAINING ORDER

                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-02017-YY           Document 17             Filed 11/23/20   Page 9 of 25




    a likelihood of irreparable injury. See Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127,

    1135 (9th Cir. 2011). Because
                          Because the
                                   the third
                                        third and
                                              and fourth
                                                  fourth factors
                                                         factors are considered together, the Alliance

    balancing test would require ORLA to show serious questions going to the merits of its claims,

    and also that the balance of equities tips sharply in its favor—that is, its own irreparable injury

    greatly exceeds the public interest served
                                        served by
                                               by EO
                                                  EO 20-65. In the alternative, ORLA would have to
                                                     20-65. In

    demonstrate a likelihood of success on the merits, irreparable injury, and that the balance of

    equities and public interest tips in its favor.
                                              IV. ARGUMENT
            ORLA’s motion
            ORLA's motion for a temporary restraining order
                                                      order should
                                                            should be
                                                                   be denied.
                                                                      denied. As Section A

    argues, ORLA has not established a likelihood of success on the merits—or even serious

    questions going to the merits—of
                           merits—of its
                                     its claims. Section B argues that ORLA has not showed
                                         claims. Section

    irreparable injury resulting from Executive Order 20-65 itself, as opposed to the diminished

    consumer demand for dining in public
                                  public spaces
                                         spaces shared
                                                shared with
                                                       with strangers.
                                                            strangers. And Section C explains

    why the public interest in limiting sickness and death outweighs the equities ORLA identifies.

    A.      ORLA has not raised serious questions going to the merits, let alone established that
            it is likely to succeed on the merits.
            To prevail on the first factor, ORLA must establish either that it is likely to succeed on

    the merits of its claims, or at a minimum that there are serious questions going to the merits of its
             (The latter
    claims. (The   latter is
                           is the
                               the standard
                                   standard only if ORLA can also show that the balance of equities tips

    sharply in favor of granting the injunction.)
                                     injunction.) ItIt cannot
                                                       cannot make
                                                              make this
                                                                   this showing under either standard,

    as to any of its claims.

            1.      EO 20-65 is consistent with the Equal Protection Clause.
            ORLA’s first
            ORLA's first claim
                         claim for
                               for relief
                                   relief alleges
                                          alleges that EO 20-65 violates the Equal Protection Clause

    because restaurants are treated differently
                                    differently from
                                                from other
                                                     other businesses
                                                           businesses and
                                                                      and operations.
                                                                          operations. ORLA has

    conceded that the traditional standard of review
                                              review applies,
                                                     applies, “which
                                                              "which requires
                                                                     requires only
                                                                              only that
                                                                                   that the
                                                                                         the State’s
                                                                                             State's

    system be shown to bear some rational relationship to legitimate state purposes.”
                                                                           purposes." San Antonio

     Indep. Sch. Dist. v. Rodriguez, 411 U.S. 1, 40 (1973).
Page 7 - DEFENDANT'S
          DEFENDANT'SRESPONSE
                            RESPONSETO   TOMOTION
                                            MOTIONFOR  FORTEMPORARY
                                                            TEMPORARY RESTRAINING
                                                                      RESTRAINING ORDER

                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-02017-YY              Document 17            Filed 11/23/20   Page 10 of 25




                   a.       The State’s
                                State's purpose is legitimate.
           The state purpose here is clear and explicit within the text of the Executive Order itself:

   The Governor is taking action to limit the surge in new cases, in an effort to save lives in the

   middle of a growing pandemic. New
                                 New COVID-19
                                     COVID-19 cases
                                              cases are
                                                    are spiking around the state and test
                                             28
   positivity is increasing at the same time.
                                        time.28 And,as
                                                And, ascases
                                                        cases increase,
                                                               increase, hospitals
                                                                         hospitals are seeing more

   COVID patients. "Infection
                   “Infection records
                              records are being set in states across the
                                                                     the country.
                                                                         country. This means we

   cannot look to other states to share their staffing and hospital beds because they too are
                            29
   experiencing the surge.”
                    surge."29
           The express stated purpose of EO 20-65, then, is that “Actions
                                                                 "Actions taken now will help
   prevent lives from being lost—not just from COVID-19, but from other diseases or accidents

   that lead people to need hospital-level care, which they would not be able to get if hospital beds
                                                                 30
   and hospital staff are fully occupied with COVID-19 patients.”
                                                       patients."3°

           And limiting the spread of disease is an appropriate goal for the Governor, as state

   officials are entrusted
                 entrusted with
                           with the
                                the health
                                    health and
                                           and safety
                                                safetyof
                                                      oftheir
                                                         theirstate’s
                                                               state's residents.  “Our Constitution
                                                                        residents. "Our

   principally entrusts ‘[t]he
                        `[t]he safety and the health of the people’
                                                            people' to the politically accountable

   officials of the
                the States
                    States ‘to
                            'to guard
                                guard and
                                      and protect.’”
                                          protect."' Jacobson v. Massachusetts, 197 U.S. 11, 38

   (1905), cited in South Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613 (2020)

   (Roberts, C.J., concurring).
           There can thus be no dispute that the state interest is legitimate, and that the Governor is

   entitled to act to protect that interest.

                   b.       EO 20-65 is rationally related to the state interest.
           Because the State interest is legitimate, the question for this Court under the Equal

   Protection Clause is whether there is some rational relationship between that interest and the

   28
   28 See EO 20-65, at 2.
   29
   29 Executive Order 20-65, preamble, available at
   https://www.oregon.gov/gov/admin/Pages/eo_20-65.aspx.
   30
   30 Id.


Page 8 - DEFENDANT'S
          DEFENDANT'SRESPONSE
                      RESPONSETO
                               TOMOTION
                                 MOTIONFOR
                                        FORTEMPORARY
                                           TEMPORARY RESTRAINING
                                                     RESTRAINING ORDER

                                                       Department of Justice
                                                       100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-02017-YY          Document 17            Filed 11/23/20   Page 11 of 25




   Governor’s order pausing on-site dining
   Governor's                       dining at
                                           at restaurants.
                                              restaurants. And of course there
                                                                         there is.
                                                                                is. Restaurants and

   bars pose a heightened risk of COVID-19
                                  COVID-19 spread. Patrons sit
                                           spread. Patrons sit at
                                                               at tables together, whether inside or

                                                                                    drink.31
   outside, for extended lengths of time, without face coverings while they eat and drink.31

   Multiple epidemiological studies show that restaurants are likely to be a significant source of
   infection.32
   infection.32

           This Court need not engage in the category-by-category comparison that ORLA asks it to

              The question
   undertake. The question for
                            for this
                                 this Court
                                      Court is
                                             is whether
                                                whether there
                                                        there is
                                                              is a rational relationship between the

   government action (limiting restaurant service to take-out, delivery, and drive-through for a
   period of time) and the legitimate state interest
                                            interest (limiting
                                                     (limiting the
                                                                the spread
                                                                    spread of
                                                                           of COVID-19).
                                                                              COVID-19). The State

   may take into account the differences between activities, including their different regulatory

   regimes, even though every interaction between people creates risks of infection. See Calvary
   Chapel Dayton Valley v. Sisolak, No. 320CV00303RFBVCF, 2020 WL 4260438, at *2 (D. Nev.

   June 11, 2020) (denying preliminary injunction of 50-person limit for religious services despite

   different treatment of casinos), injunction pending appeal denied, No. 19A1070, 2020 WL

   4251360 (U.S. July 24, 2020).

           Restaurants, of course, are unlike the other businesses ORLA points this Court to. See
   Vill. of Orland Park v. Pritzker, No. 20-CV-03528, 2020 WL 4430577, at
                                                                       at *11–12
                                                                          *11-12 (N.D. Ill. Aug.

   1, 2020) (finding rational bases for distinguishing restaurants and bars from “salons,
                                                                                 "salons, churches,

   office buildings, or grocery stores”
                                stores" in the context of COVID-19 restrictions). Childcare centers

   cannot operate on a drive-through basis; children must be on-site, or no childcare can happen;

   and those children need to be fed over the course
                                              course of
                                                     of aa day.
                                                           day. Homeless shelters cannot send their

   patrons home with a warm meal, as
                                  as restaurants
                                     restaurants can.
                                                 can. Emergency response activities and

   government operations are plainly
                             plainly not
                                     not “similarly
                                         "similarly situated”
                                                    situated" with
                                                              with restaurants.
                                                                   restaurants. And the home

   gathering limit (no more than six people, no more than two households) would be more

   31
   31 Sidelinger
      Sidelinger Decl.
                 Decl.¶¶
                       I 14,
                         14, 19.
   32
   32   Id
        Id.If¶ 13.
Page 9 - DEFENDANT'S
           DEFENDANT'SRESPONSE
                       RESPONSETO
                                TOMOTION
                                  MOTIONFOR
                                         FORTEMPORARY
                                            TEMPORARY RESTRAINING
                                                      RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-02017-YY          Document 17            Filed 11/23/20   Page 12 of 25




   restrictive for restaurants than the current EO allows; restaurants could not staff their kitchens

   under that limitation, let alone permit patrons to enter. Restaurants are also different from
                                                       fleeting.33
   retailers, where shoppers wear masks and contact is fleeting.33

          But the Court need not engage in
                                        in that
                                           that comparison. “Only where state action impinges on
                                                comparison. "Only

   the exercise of fundamental constitutional rights or liberties must it be found to have chosen the
   least restrictive alternative.”
                     alternative." San Antonio Indep. Sch. Dist., 411 U.S. at 51. Even if the Court
                                                                              51. Even

   were to conclude that the Order could have given greater priority to restaurants or achieved

   numerical parity between all types of human
                                         human activity,
                                               activity, ORLA
                                                         ORLA would
                                                              would not
                                                                    not win.
                                                                        win. ORLA could not
   prevail on this claim unless it could show that the treatment of restaurants was irrelevant to the
   State’s objective of limiting the spread of COVID:
   State's objective

                   Although no precise formula has been developed, the Court has
                   held that the Fourteenth Amendment permits the States a wide
                   scope of discretion in enacting laws which affect some groups of
                   citizens differently than others. The constitutional safeguard is
                   offended only if the classification rests on grounds wholly
                   irrelevant to the achievement of the State’s
                                                         State's objective.
   McGowan v. Maryland, 366 U.S. 420,
                                 420, 425–26
                                      425-26 (1961).
                                             (1961). "The
                                                     “The existence of ‘some
                                                                       'some inequality’
                                                                             inequality' in

   the manner in which the State's rationale is achieved is not alone a sufficient basis for striking

   down the entire system. It may not be condemned simply because it imperfectly effectuates the
   State's goals.”
           goals." San Antonio Indep. Sch. Dist., 411 U.S. at 51.
          States have especially broad latitude to act to protect public health where the scientific

   risks are still being investigated and determined:

                   When [state] officials “undertake
                                          "undertake [ ] to act in areas fraught with
                   medical and scientific uncertainties,”
                                           uncertainties," their latitude must be
                   especially broad.”
                               broad." Marshall v. United States, 414 U.S. 417, 427
                            Where those
                   (1974). Where   those broad
                                          broad limits
                                                limits are
                                                       are not exceeded, they should
                   not be subject to second-guessing by an “unelected
                                                              "unelected federal
                   judiciary,” which lacks the background, competence and expertise
                   judiciary,"
                   to assess public health and is not accountable to the people. See
                   Garcia v. San Antonio Metro. Transit Auth., 469 U.S. 528, 545
                   (1985).


   33
   33 Sidelinger
               Decl. ¶ 19.
Page 10 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-02017-YY            Document 17             Filed 11/23/20   Page 13 of 25




   South Bay United Pentecostal Church, 140 S. Ct. at 1613 (Roberts, C.J., concurring).

           Under rational basis review, the State’s “choice is not subject to courtroom fact-finding
                                            State's "choice

   and may be based on rational speculation unsupported by evidence or empirical data,”
                                                                                 data,"

   particularly where it “must
                         "must necessarily engage in a process of line-drawing.”
                                                                  line-drawing." F.C.C. v. Beach
   Commc’ns,
   Commc'ns, Inc., 508 U.S. 307,
                            307, 315–16
                                 315-16 (1993). Here,
                                                Here, however,
                                                      however, the State's
                                                                   State’s choice
                                                                           choice is supported

   by public health evidence. ORLA
                              ORLA cannot
                                   cannot succeed
                                          succeed on
                                                  on its
                                                     its first
                                                         first claim, under the Equal Protection

   Clause, unless it could show that there is no rational relationship between that order and the state

   interest in preventing disease and
                                  and death.
                                      death. ItIt has
                                                  has not showed and cannot show a likelihood of

   success on that factor. The
                           The relationship
                                relationship is
                                              is clear,
                                                 clear, and
                                                        and itit is
                                                                 is logical,
                                                                    logical, and it is grounded in science.

                   c.      If the Court finds an equal protection violation, the State should be
                           given a choice of remedies.
           “When the constitutional violation is unequal treatment . . . a court theoretically can cure
           "When

   that unequal treatment either by extending the benefits or burdens to the exempted class, or by
   nullifying the benefits or burdens for all.”
                                          all." Barr v. Am. Ass’n
                                                            Ass'n of Political Consultants, Inc., 140
   S. Ct. 2335, 2354–55
                2354-55 (2020) (citing Heckler v. Mathews, 465 U.S. 728, 740
                                                                         740 (1984)).
                                                                             (1984)). The
   Executive Order here has a severability clause: “If
                                                   "If any section, subsection, paragraph,

   subparagraph, sentence, clause, phrase, or word of this Executive Order is for any reason held to

   be invalid, such holding shall not affect
                                      affect the
                                             the validity
                                                 validity of
                                                          of the
                                                              the remaining
                                                                   remaining portions
                                                                             portionsof
                                                                                      ofthis
                                                                                         thisOrder.”
                                                                                             Order." EO

   20-65 ¶ 12. Thus, if an exemption from the sweep of the Executive Order renders it

   unconstitutional, the proper remedy is likely to invalidate only the exemption.

           Here, the Governor can amend her own
                                            own executive
                                                executive order.
                                                          order. Accordingly, if this Court were

   to find a violation of the Equal Protection Clause, it should offer the Governor a choice between

   expanding and
             and contracting
                 contracting EO
                             EO20-65’s
                                20-65's requirements.
                                        requirements. In People Not Politicians Oregon v.
   Clarno, for example, this Court offered the State two alternative remedies upon determining that

   its ballot initiative requirements were unconstitutional. See No. 6:20-CV-01053-MC, 2020 WL

   3960440, at *7 (D. Or. July 13, 2020), stayed on other grounds 2020 WL 4589742,
                                                                          4589742, at
                                                                                   at *1
                                                                                      *1 (U.
                                                                                          (U.S.
                                                                                             S.


Page 11 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-02017-YY           Document 17             Filed 11/23/20   Page 14 of 25




     Aug. 11, 2020). Given
                     Given the
                            the enormous
                                enormous consequences for this State’s public health, the Court
                                                               State's public

     should offer the State such a choice if a remedy is necessary in this case.

             2.      ORLA’s nondelegation claim under Oregon law is meritless and barred by
                     ORLA's
                     the Eleventh Amendment.
             ORLA also cannot succeed on its second claim, which argues that the legislature

     improperly delegated all police powers to the Governor in the event of an emergency, and that

     the Governor is wielding that power in violation of the Oregon Constitution. (See Compl.
                                                                                       Compl. 'IrIf
                                                                                               ¶¶ 46–
                                                                                                    46-

     48, Pls.’ Mot. at 9-10.)
         Pls.' Mot.    9–10.) But
                               Butwhether
                                   whetherthat
                                           thatdelegation
                                                delegationwas
                                                          was proper
                                                              proper is
                                                                      is aa question
                                                                            question of state law, and

     the federal courts lack jurisdiction to hear
                                             hear aa state-law
                                                     state-law claim
                                                               claim against
                                                                     against aa sovereign
                                                                                 sovereignstate.
                                                                                           state. ORLA
     cannot show any substantial question on the merits here, because its claim is subject to outright

     dismissal.

             As a sovereign in our constitutional system, an un-consenting state and its departments

     are immune from suit in federal court, regardless of the relief sought. Pennhurst State Sch. &

     Hosp. v. Halderman, 465 U.S. 89, 100 (1984). The State's
                                          (1984). The State’s absolute
                                                              absolute sovereign
                                                                       sovereign immunity from

     suit generally also extends to state officials sued in their official capacities, as “the
                                                                                          "the state is the

     real, substantial party in interest”
                                interest" in such suits. Id. at 101 (internal quotation marks and citation

     omitted).
             There is an exception to this rule, but it does not save
                                                                 save ORLA’s
                                                                      ORLA's claims. Ex parte Young,

     209 U.S. 123 (1908), provides for a well-recognized—but limited—exception to this general

     rule, if the relief sought is “prospective
                                   "prospective injunctive relief to prevent a continuing violation of

     federal law.” Green v.
             law." Green v. Mansour, 474 U.S. 64, 68 (1985) (emphasis
                                                            (emphasis added).
                                                                      added). This exception is

     premised on the proposition that federal court authority to enjoin “continuing
                                                                        "continuing violation of federal
     law [is] necessary to vindicate the federal interest in assuring the supremacy of that law.”
                                                                                            law." Id.

             Here, though, ORLA asks this Court to enjoin an alleged violation of state law. The claim

     does not fit within the Ex parte Young exception and
                                                      and is
                                                          is barred.
                                                             barred. This is because “a
                                                                                     "a federal
                                                                                        federal court’s
                                                                                                court's

     grant of relief against state officials on the basis of state law does not vindicate the supreme
     authority of federal law.”
                          law." Seldovia Native Ass
                                                Ass’n,
                                                    'n, Inc. v. Lujan, 904 F.2d 1335, 1349–50
                                                                                      1349-50 (9th Cir.
Page 12 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                      Department of Justice
                                                      100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-02017-YY          Document 17             Filed 11/23/20   Page 15 of 25




   1990) (citation and internal quotes
                                quotes omitted). As the Supreme Court said in Pennhurst, "it
                                       omitted). As                                      “it is

   difficult to think of a greater intrusion on state sovereignty than when a federal court instructs

   state officials on how to conform their
                                     their conduct
                                           conduct to
                                                   to state
                                                      state law
                                                             law ….
                                                                 .... Such a result conflicts directly

   with the principles of federalism that
                                     that underlie
                                          underlie the
                                                    the Eleventh
                                                        Eleventh Amendment.”
                                                                 Amendment." 465 U.S. at 106. See
   also Hale v. State of Ariz., 967 F.2d 1356, 1369 (9th Cir. 1992), on reh’g,
                                                                        reh'g, 993 F.2d 1387 (9th
              (“the Eleventh Amendment deprives federal courts of jurisdiction to order state actors
   Cir. 1993) ("the

   to comply with state law”).
                        law").
          This Court has consistently found that the State and its officers in their official capacity

   are immune in federal court from claims resting in state law:

                  The Supreme Court has held that the Eleventh Amendment bars all
                  state law claims “brought
                                   "brought into federal court [against nonconsenting
                  states] under pendent jurisdiction.”
                                         jurisdiction." Pennhurst St. Sch. & Hosp. v.
                  Halderman, 465 U.S. 89, 121 (1984); see also Fogelman v.
                  Oregon, 6:14-cv-02027-MC, 2015 WL 1822911, at *2 (D. Or.
                  Apr. 20, 2015) (dismissing the plaintiff's
                                                   plaintiffs state statutory claims on
                  Eleventh Amendment grounds); Drollinger v. Gerber, No. 09-cv-
                  134-AC, 2011 WL 7154483, at *5 (D. Or. Sept. 12, 2011)
                  (granting summary judgment on the plaintiff's
                                                         plaintiffs breach of contract
                  claims against the state on Eleventh Amendment grounds),
                  findings and recommendation adopted, 2012 WL 381215 (D. Or.
                  Feb. 6, 2012); Estate of Pond v. Oregon, 322 F. Supp. 2d 1161,
                                                                               plaintiff'ss
                  1165 (D. Or. 2004) (granting summary judgment on the plaintiff
                  tort claims against the state on Eleventh Amendment grounds).
   Olsen v. Allen, No. 3:18-cv-1208-SB, 2019 WL 1232834, at *5 (D. Or. March 15, 2019).

          This prohibition is equally applicable where the law involved is not a legislatively

   enacted statute, but the state’s
                            state's constitution. See Vulliet v. Oregon, No. 6:12-cv-492-AA, 2012

   WL 4863710, at *6 (D. Or. Oct 10, 2012), aff’d,
                                            aff'd, 701 Fed. Appx. 579 (9th Cir. 2017) (“The
                                                                                      ("The State

   also argues that plaintiff cannot bring a claim alleging violations of the Oregon Constitution.

   Again, the State is correct. The Eleventh Amendment ‘bars
                                                       'bars the adjudication of pendent state law

   claims against nonconsenting
                  nonconsenting state
                                state defendants
                                      defendantsininfederal
                                                     federalcourt.’…
                                                             court.'... Thus, plaintiff's
                                                                              plaintiffs claim under

   the Oregon Constitution must be brought in state court and is dismissed.”)
                                                                 dismissed.") (internal citations

   omitted).


Page 13 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-02017-YY          Document 17            Filed 11/23/20   Page 16 of 25




          Even if this Court could adjudicate a state law
                                                      law claim,
                                                          claim, ORLA’s
                                                                 ORLA's nondelegation claim would
   fail. The
         TheOregon
             Oregon Supreme
                    Supreme Court
                            Court has
                                  has squarely
                                      squarely held
                                               held that
                                                    that the
                                                         the Governor
                                                             Governor has authority to exercise

   the entirety of the State’s police powers to combat COVID-19: "through
                       State's police                            “through the enactment of ORS

   401.168(1), the legislature has given the Governor authority
                                                      authority to
                                                                to exercise
                                                                   exercise the
                                                                            the state’s
                                                                                state's police powers

   during a state of emergency, and those powers include the power to regulate conduct for public

   health and safety.”
              safety." Elkhorn Baptist Church v. Brown, 366 Or. 506, 525 (2020).

          ORLA has failed to show any possibility of success on its second claim.

          3.      EO 20-65 does not violate the dormant Commerce Clause.
          ORLA has not shown a likelihood of success, or raised substantial questions going to the

   merits, of its dormant Commerce
                          Commerce Clause
                                   Clause claim
                                          claim either. ORLA’s motion
                                                either. ORLA's motion argues that EO 20-65

   “impermissibly burdens in-state commerce to the benefit of commerce in neighboring states”
   "impermissibly                                                                     states"

   because its members’ customers or
               members' customers or prospective customers will leave Oregon to dine in

   restaurants in other states. See Pls.'
                                    Pls.’ Mot.
                                          Mot. at 10. ORLA
                                                      ORLAalso
                                                           also argues
                                                                argues that
                                                                        that EO
                                                                             EO 20-65
                                                                                20-65 "burdens
                                                                                      “burdens the

   entire food service industry supply chain”
                                       chain" within and to Oregon. Id. But neither argument shows

   any real potential for success on the merits.
          The driving force of the dormant Commerce Clause is “concern
                                                              "concern about economic

   protectionism …   designed to
                 ... designed  to benefit
                                  benefit in-state
                                           in-state economic
                                                    economic interests
                                                             interests by burdening out-of-state

                                                                                      (9th Cir.
   competitors.” Pharma. Rsch. & Mfrs. of Am. v. Cty. of Alameda, 768 F.3d 1037, 1041 (9th
   competitors."
   2014) (citing Dep't
                 Dep’t of
                       of Revenue of Ky. v. Davis, 553 U.S. 328,
                                                            328, 337–38
                                                                 337-38 (2008)). EO 20-65 does
                                                                        (2008)). EO

   not constitute economic protectionism
                           protectionism or
                                         or discriminate
                                            discriminate against
                                                         against interstate
                                                                  interstate commerce.
                                                                             commerce. ORLA

   argues (without evidence) that EO 20-65 advantages bordering states’ restaurants by supposedly
                                                                states' restaurants

   encouraging Oregonians to leave the
                                   the state
                                       state to
                                             to dine
                                                dine in
                                                      in restaurants
                                                         restaurants elsewhere.
                                                                     elsewhere. Yet ORLA cites no

   authority for the claim that economically advantaging businesses in other states implicates the

   dormant Commerce Clause. See Savage v. Mills, No. 1:20-CV-00165-LEW, 2020 WL 4572314,

   at *6 (D. Me. Aug. 7, 2020) (holding plaintiffs’ “failure to substantiate how [quarantine orders]
                                        plaintiffs' "failure



Page 14 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-02017-YY          Document 17            Filed 11/23/20   Page 17 of 25




   disfavor out-of-state businesses or hinder interstate commerce generally, is fatal to their dormant

   Commerce Clause claim”).
                   claim").

           And courts have consistently dismissed without further analysis challenges to intrastate

   regulations under the dormant Commerce Clause. See, e.g., Am. Trucking Ass’ns,
                                                                          Ass'ns, Inc. v.

   Michigan Pub. Serv. Comm’n,
                       Comm'n, 545 U.S. 429, 434 (2005) (finding that a flat fee on intrastate

   transactions was consistent with the dormant Commerce Clause); City of Los Angeles v. Cty. of

   Kern, 581 F.3d 841, 847–48 (9th Cir.
                       847-48 (9th Cir. 2009)
                                        2009) (declining to expand the dormant Commerce

   Clause’s zone
   Clause's zone of
                 of interests
                    interests to
                              to purely
                                 purely intrastate disputes where recyclers failed to establish that

   their financial injury was tied to a barrier to interstate commerce); On The Green Apartments

   L.L.C. v. City of Tacoma, 241 F.3d 1235, 1241–42
                                            1241-42 (9th
                                                    (9th Cir.
                                                         Cir. 2001)
                                                              2001) (finding that a waste disposal

   law that imposed only an intrastate burden did not implicate the dormant Commerce Clause).

           ORLA cannot establish a likelihood of success on the merits upon further analysis either.
   To determine whether state economic regulation violates the dormant Commerce Clause, courts

   take a two-tiered approach. See Pharma Research & Mfrs. of Am. v. Cty. of Alameda, 768 F.3d

   1037, 1039–40
         1039-40 (9th Cir. 2014) (citing Brown-Forman Distillers
                                                      Distillers Corp.
                                                                 Corp. v.
                                                                       v. N.
                                                                          N Y. State Liquor

   Auth., 476 U.S. 573, 578–79          First, "[w]hen
                        578-79 (1986)). First,  “[w]hen aa state
                                                           state statute
                                                                 statute directly
                                                                         directly regulates or

   discriminates against interstate commerce”
                                    commerce" the statute is generally struck down “without
                                                                                   "without further
   inquiry.” Brown-Forman, 476 U.S. at 579 (citations omitted).
   inquiry."                                                    This Executive
                                                      omitted). This Executive Order does not do

   that.

           Under the second tier, when a statute “has
                                                 "has only indirect effects on interstate commerce

   and regulates even-handedly,”
                 even-handedly," courts conduct the balancing test articulated in Pike v. Bruce
   Church, Inc., 397 U.S. 137 (1970). Id. Under this balancing test, courts look to “whether
                                                                                    "whether the
   State’s interest is
   State's interest is legitimate
                       legitimate and whether the burden on interstate commerce clearly exceeds the

   local benefits.”
         benefits." Id. (citing Pike, 397 U.S. at 142). But
                                                        But ORLA
                                                            ORLA has
                                                                 has not
                                                                     not made a case for

   concluding that EO 20-65 has even indirect effects on interstate commerce, as explained above.

   A regulation is not invalid because it “affects
                                          "affects in some way the flow of commerce between the

Page 15 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
              Case 3:20-cv-02017-YY         Document 17             Filed 11/23/20   Page 18 of 25




     States.” Ass’n
     States." Ass 'n des
                     des Eleveurs
                         Eleveurs de Canards et d'Oies du Quebec v. Harris, 729 F.3d 937,
                                                                                     937, 948–49
                                                                                          948-49

     (9th Cir. 2013) (internal quotations and citation omitted).
             Therefore, the Pike analysis should be unnecessary, inasmuch as EO 20-65 does not even

     indirectly disadvantage interstate
                             interstate commerce.     if this Court were to engage in the Pike
                                        commerce. But if
                               find that ORLA cannot establish a likelihood of success on the merits on
     analysis, it still should fmd

     either part of the balancing test. The
                                        The State
                                            State has
                                                  has a legitimate state interest in reducing the spread of

               The local
     COVID-19. The  local benefits
                          benefits of
                                   of temporary
                                       temporary restrictions
                                                 restrictions would
                                                              would outweigh any incidental burden

     on interstate commerce.
             For all these reasons, EO 20-65 does not violate the dormant Commerce Clause.

             4.      ORLA’s federal and state takings claims are unlikely to succeed.
                     ORLA's
                     a.     The Takings Clause provides no basis for injunctive relief and EO 20-
                            65 is not a taking.
             ORLA argues it is entitled to a preliminary injunction based on the Takings Clause of the

     Fifth Amendment, which provides that “private
                                          "private property [shall not] be taken for public use,

     without just compensation.” Injunctive relief is unavailable to remedy a taking, and
                  compensation." Injunctive                                           and ORLA’s
                                                                                          ORLA's

     members have no takings claim in any case.

             First, as ORLA’s                      recognizes,34 "[a]s
                              Complaint implicitly recognizes,34
                       ORLA's Complaint                          “[a]s long as an adequate provision

     for obtaining just compensation exists, there is no basis
                                                         basis to
                                                               to enjoin
                                                                  enjoin the
                                                                         the government’s
                                                                             government's action

     effecting a taking.”
                 taking." Knick v. Township of Scott, Pennsylvania, 139 S. Ct. 2162, 2176 (2019).
     Such a damages remedy is available for a takings claim, as explained below (Section IV.B), and

     thus the equitable remedy is precluded.
             Second, ORLA cannot
                          cannot establish
                                 establish that
                                            that EO
                                                 EO 20-65
                                                    20-65isisaataking
                                                                takingof
                                                                       ofits
                                                                          itsmembers’
                                                                             members' property.
                                                                                      property. A

     regulatory taking like the one ORLA alleges is analyzed under the three-pronged Penn Central
           “Penn Central instructs [the Court] to consider ‘[1]
     test. "Penn                                           ' [1] the
                                                                 the regulation’s
                                                                     regulation's economic impact on the


     34
     34                      ¶¶ 59–60
        Compare Complaint 'Irlf   59-60(seeking
                                        (seekingaa damages
                                                   damages remedy
                                                           remedy for
                                                                   for its
                                                                       its takings claim) with id. I¶¶31,
                                                                                                       31,
     37, 44, 48 (alleging “Plaintiffs
                          "Plaintiffs have no adequate remedy at law for”
                                                                     for" the first four claims for
     relief).
Page 16 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-02017-YY         Document 17             Filed 11/23/20   Page 19 of 25




   claimant, [2] the extent to which the regulation interferes with distinct investment-backed

   expectations, and [3] the character
                             character of
                                       of the
                                          the government
                                              government action.’”
                                                         action.'" Colony Cove Props., LLC v. City

   of Carson, 888 F.3d 445, 450 (9th Cir. 2018) (quoting MHC Fin. Ltd. P’ship
                                                                       P'ship v. City of San
   Rafael, 714 F.3d 1118, 1127 (9th Cir.
                                    Cir. 2013))
                                         2013)) (brackets
                                                (brackets original).       “essentially ad hoc,
                                                          original). These "essentially
   factual inquiries”              “to determine whether regulatory actions are functionally
           inquiries" are employed "to

   equivalent to the classic taking in which government directly appropriates private property.”
                                                                                      property." Id.

   (internal quotations and citations omitted).

          Under the Penn Central test, EO 20-65’s
                                          20-65's regulation of restaurants does not constitute a
           Thefirst
   taking. The first factor—the
                      factor—the economic
                                 economic impact
                                          impact on
                                                 on the
                                                    the claimant—requires "comparing
                                                                          “comparing the total

   value of the affected property before and after the government action.”
                                                                  action." Id. at 451. A
                                                                                       A decrease
                                                                                         decrease in

   income produced by the property is relevant, but “the
                                                    "the severity of the loss can be determined only

   by comparing the post-deprivation value to pre-deprivation value”
                                                              value" of the property as a whole.

   Id. Prior cases have held a “diminution
                               "diminution in property value because of governmental regulation

   ranging from 75% to 92.5% does not constitute a taking.”
                                                   taking." Id. A temporary limitation on one use

   of a commercial property—for dine-in service—will fall far below that level.
          The second factor—disruption of distinct investment-backed expectations—also militates

   against finding a taking. There
                             There is
                                    is no
                                       no reasonable,
                                          reasonable, investment-backed
                                                      investment-backed expectation that the State

   would abdicate its traditional
                      traditional role
                                  role to
                                        to act
                                           act decisively
                                               decisivelyto
                                                          toprotect
                                                            protectpublic
                                                                    publichealth.
                                                                           health. The
                                                                                   The Governor’s
                                                                                       Governor's

   emergency authorities to protect the public are longstanding, and throughout the pandemic she

   has used those authorities as needed based on the current understanding of the disease and its

   prevalence in Oregon. Even
                         Even though
                              though the pandemic surely disrupted restaurants’
                                                                   restaurants' expectations of

   their 2020 sales, the government’s
                         government's response did not.

          Applying the third factor—the
                             factor—the character
                                        character of
                                                  of the
                                                      the government
                                                          governmentaction—“[a]
                                                                     action—"[a]‘taking’
                                                                                 'taking' may

   more readily be found when the interference with property can be characterized as a physical

   invasion by government than when interference arises from some public program adjusting the

   benefits and burdens of economic life to promote the common good.”
                                                               good." Penn Central Transp. Co.

Page 17 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-02017-YY          Document 17             Filed 11/23/20   Page 20 of 25




   v. City of New York, 438 U.S. 104, 124 (1978).
                                          (1978). Here,
                                                  Here, EO
                                                        EO 20-65
                                                           20-65 is
                                                                 is aa public
                                                                       public policy to limit the

   spread of a deadly disease. Expanding
                               Expanding the
                                          the Takings
                                              Takings Clause
                                                      Clause to encompass emergency actions to

   combat communicable diseases would “limit
                                      "limit the state’s
                                                 state's especially broad police power in

   responding to a health emergency. Constraining such government actions would exceed the

   scope of the Takings Clause by ‘transform[ing]
                                  `transform[ing] [the] principle [that “all
                                                                        "all property in this country

   is held under the implied obligation that the owner's use of it shall not be injurious to the
   community”] to one that requires compensation whenever the state asserts its power to enforce
   community"]
   it.’” TJM 64, Inc. v. Harris, No. 220CV02498JPMTMP, 2020 WL 4352756, at *7 (W.D. Tenn.
   it.'"
   July 29, 2020) (modifications original) (denying temporary restraining order, holding claim that

   prohibiting dine-in service was unlikely to succeed) (quoting Keystone Bituminous Coal Ass'n v.

   DeBenedictis, 480 U.S. 470, 492 (1987)). Given
                                            Given that
                                                  that EO
                                                       EO 20-65
                                                          20-65 is crucial for public health, time-

   limited, and permits take-out service to continue,
                                            continue, it’s
                                                      it's doubtful any restaurant would ever succeed

   in showing that EO 20-65 “goes
                            "goes too far”
                                      far" and so must “be
                                                       "be recognized as a taking.”
                                                                           taking." Penn. Coal
   Co. v. Mahon, 260 U.S. 393, 415 (1922).

          ORLA’s takings
          ORLA's  takings claim
                          claim is
                                is also
                                   also unlikely
                                        unlikely to succeed given that it presents a facial challenge

   to EO 20-65. "A
                 “Afacial
                    facial challenge
                           challenge is
                                      is an
                                         an attack
                                            attack on
                                                   on aa law
                                                         law itself as opposed to a particular

   application. Such challenges are considered the most difficult to mount successfully. A facial

   challenge is a claim that a law or policy is unconstitutional in all of its applications.”
                                                                               applications." Willis v.
   City of Seattle, 943 F.3d 882, 886 (9th Cir. 2019) (internal citations and quotation marks

   omitted) (emphasis added). Thus, to reject ORLA's
                      added). Thus,           ORLA’s facial
                                                     facial challenge,
                                                            challenge, this Court need only

   conclude that ORLA is unlikely to establish that its members will always succeed in establishing

   a takings
     takings claim.
             claim. The Penn Central test for regulatory takings is a fact-intensive, multi-factor

   inquiry that cannot be applied in a facial challenge seeking a ruling regarding thousands of

   different restaurants. Because the facts of “the
             restaurants. Because              "the extent [of] interfere[nce]
                                                                interfere[nce] …
                                                                               ... with distinct

   investment-backed expectations”
                     expectations" and its “economic impact” will not be the same for every
                                           "economic impact"

   restaurant, ORLA cannot show EO 20-65 constitutes a taking “in
                                                              "in all of its applications.”
                                                                             applications."

Page 18 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-02017-YY          Document 17            Filed 11/23/20   Page 21 of 25




          ORLA’s claim
          ORLA's claim under
                       under the
                             the Takings
                                 Takings Clause does not present a serious question on the merits

   and provides no basis to issue a preliminary injunction.

                  b.      ORS 433.441 is unenforceable in federal court, provides no claim
                          against the Governor, provides no equitable remedy, and does not
                          apply to EO 20-65’s
                                       20-65's restrictions on restaurants.
          ORLA’s state
          ORLA's state law
                       law takings
                           takings claim
                                   claim under
                                         under ORS 433.441 fails procedurally and on its merits.

   There are three insurmountable procedural
                                  procedural barriers
                                             barriers to
                                                       to the
                                                           the claim.
                                                               claim. First, suing the State for

   damages under state law in federal court is barred by the Eleventh Amendment. See generally

   Easton v. Shulkin, No. 6:18-CV-00233-AA, 2018 WL 4901161, at *4 (D. Or. Oct. 9,
   2018), reconsideration denied, 2018 WL 6651528 (Dec. 18, 2018), aff’d,
                                                                   aff'd, 816 F. App’x
                                                                                 App'x 178 (9th

   Cir. 2020) (summarizing cases holding “[a]
                                         "[a] state’s
                                              state's consent to suit in federal court must be

   unequivocally expressed in the text of a statute”
                                            statute" and holding Oregon Tort Claims Act does not

   waive sovereign immunity in federal courts); see also Section I.A.2,
                                                                 I.A.2, above.
                                                                        above. Second, ORS

   433.441 provides for “reasonable
                        "reasonable compensation from the State,”
                                                          State," not the Governor, who is the
   only defendant named in this action. Third,
                                        Third, ORS
                                               ORS 433.441,
                                                   433.441, like the Fifth Amendment, refers to

   “compensation;” that monetary remedy precludes injunctive relief. See Sections IV.A.4.a,
   "compensation;"

   above, and IV.B, below.
          ORLA’s state
          ORLA's state law takings claim would also fail on its merits. ORS 433.441(6)
                                                                merits. ORS 433.441(6) provides

   for “reasonable
       "reasonable compensation” “[w]hen real or personal property is taken"
                   compensation" "[w]hen                              taken” (emphasis added).

   This provision presumably incorporates Oregon law’s
                                                 law's takings jurisprudence under the Oregon
                 Under Oregon's
   Constitution. Under Oregon’stest
                                testfor
                                     forregulatory
                                         regulatory takings,
                                                     takings, "[t]he
                                                              “[t]he property
                                                                     property owner
                                                                              owner must show that

   the application of the government's particular choice deprives the owner of all economically

   viable use of the property.”
                     property." Boise Cascade Corp. v. Bd. of Forestry, 325 Or. 185, 198 (1997)

   (emphasis in original) (citations
                          (citations omitted).
                                     omitted). “If
                                               "If the
                                                    the owner
                                                        owner has
                                                              has ‘some
                                                                   'some substantial
                                                                         substantial beneficial
                                                                                     beneficial use’
                                                                                                use' of

   the property remaining, then the owner fails to meet the test[.]”
                                                            test[.]" Id.; see also Oregon Constitution

   Law § 15.7-2(c) (2013 ed.) (“There
                              ("There are no reported cases in which plaintiffs have successfully

   demonstrated that a regulation has denied them all economically viable use under Article I,

Page 19 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-02017-YY          Document 17             Filed 11/23/20   Page 22 of 25




     section 18.”). Thus,an
             18."). Thus, an ORS
                             ORS 433.441(6)
                                 433.441(6) claim
                                            claim would
                                                  would fail
                                                        fail for
                                                             for the same reason a federal takings

     claim fails: EO 20-65’s regulations are temporary and take-out service remains an economically
                     20-65's regulations

     productive use of a restaurant.

     B.     ORLA cannot demonstrate irreparable harm.
            ORLA’s evidence
            ORLA's evidence cannot
                            cannot show
                                   show that it will suffer irreparable harm without a temporary

     restraining order. First,
                        First, ORLA's
                               ORLA’sreports
                                      reports of
                                              of lost
                                                  lost sales
                                                       sales versus
                                                             versus past
                                                                    past years cannot distinguish

     between sales lost due to state action versus those sales that would be lost regardless of EO 20-
     65 because of consumers’
                   consumers' changed behavior in response to COVID-19.
                                                              COVID-19. For example, before the
     two-week freeze went into effect, the Old Spaghetti Factory already suffered more than a 30
                                    sales.35 Even
     percent drop in year-over-year sales.35 Evenififthe
                                                      theState
                                                         State did
                                                               did nothing
                                                                   nothing at
                                                                           at all,
                                                                              all, this would not be a

     normal Thanksgiving: many Oregonians would avoid dining in restaurants or drinking in bars to

     protect their own health. Nor can
                       health. Nor can ORLA tie its fear “that
                                                         "that businesses will close,”
                                                                               close," Pls.’
                                                                                       Pls.' Mot. at 14,

     to this two-week freeze.
             Second, ORLA’s
                     ORLA's claimed injury is pecuniary. If ORLA's
                                              pecuniary. If ORLA’s members
                                                                   members had
                                                                           had claims under the

     federal Takings Clause or ORS 433.441, as they argue, that would be an adequate remedy at law.

     Under the Takings Clause and ORS 433.441, Oregon is permitted to take private property so
     long as it is for a public purpose; it only has to provide just compensation. For that reason,

     “[e]quitable relief is not available to enjoin an alleged taking of private property for public use,
     "[e]quitable

     duly authorized by law, when a suit for compensation can be brought against the sovereign

     subsequent to the taking.”
                       taking." Ruckelshaus v. Monsanto Co., 467 U.S. 997, 1016 (1984); accord

     Knick, 139 S. Ct. at 2167–68 (“So long
                          2167-68 ("So  long as
                                             as the
                                                the property
                                                    property owner has some way to obtain

     compensation after the fact, governments
                                  governments need
                                              need not
                                                   not fear
                                                       fear that
                                                             that courts
                                                                  courts will
                                                                         will enjoin
                                                                              enjoin their
                                                                                      their activities
                                                                                            activities …
                                                                                                       ...
     .”). Such
     ."). Suchaadamages
                damages remedy
                         remedy for
                                 for aa Takings
                                        Takings Clause
                                                Clause violation
                                                       violation is available against the State. See

     Boise Cascade Corp. v. State ex rel. Oregon State Bd. of Forestry, 164 Or. App. 114, 124 (1999)
     (“[A] state may be sued in state court for takings in violation of the federal constitution”).
     ("[A]                                                                          constitution").

     35
     35See Griffith Decl. (ECF 7) ¶ 5 (reporting weeks ending November 8 and November 15, 2020).
Page 20 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
              Case 3:20-cv-02017-YY         Document 17             Filed 11/23/20   Page 23 of 25




     In addition, federal and state financial assistance, while not fully alleviating the financial losses

     on businesses, should ameliorate the hardship on ORLA’s                 extent.36
                                                      ORLA's members to some extent.36

     C.      The balance of equities favors the State.
             The Court here is called to balance ORLA’s
                                                 ORLA's interest in restaurants being able to continue

     serving maskless patrons food and drinks on-site during a time when infections are skyrocketing

     across the state, as against the public interest in slowing the spread of COVID-19 so that as few

     people sicken and die as
                           as possible. ORLA’s constitutional
                              possible. ORLA's constitutional rights
                                                              rights do
                                                                     do not include the “liberty
                                                                                        "liberty to

     expose the community * * * to a communicable disease.”
                                                  disease." Prince v. Massachusetts, 321 U.S.158,
     166–67 (1944).
     166-67
             The Governor too is called to balance those interests. As Justice Garrett wrote in his

     concurrence in Elkhorn Baptist Church, 366 Or. at 546, the Governor is duty-bound to determine

     where the public interest lies, and to issue actions in accordance with her determination of those

     interests:

                    The Governor is defending not her personal interests, but her
                    considered understanding of the public interest. Her executive
                    orders, as plaintiffs acknowledge, are directed at protecting the
                    public. As the Governor of Oregon, she is uniquely situated, and
                    dutybound, to protect the public in emergency situations and to
                    determine, in such emergencies, where the public interest lies. The
                    challenged orders were issued in performance of those duties,
                    based on consideration of the range of dangers that different
                    Oregonians may face from COVID-19, the scientific evidence that
                    is available to her regarding how best to contain the disease, and
                    the strong interests of Oregonians in maintaining their religious
                    practices and businesses but also in protecting themselves and their
                    loved ones.
                                                       20,37 and those losses will be felt for years
             Oregon reported 812 deaths as of November 20,37
              The number
     to come. The number of
                         of "long-haul"
                            “long-haul” patients
                                        patients experiencing
                                                 experiencing severe
                                                              severe symptoms for months at a
     36
     36 ORLA’s Statement
        ORLA's   Statement on $55 million relief fund announced by the Governor (Nov. 18, 2020),
     https://www.oregonrla.org/blog/orla-ceo-update-for-oregons-hospitality-industry#statement
     https://www.  oregonrla. orgiblogiorla-ceo-update-for-oregons -hospitality-industry#statement
     (“The Oregon Restaurant & Lodging Association appreciates the intentional efforts taken by the
     ("The
     Governor’s Office
     Governor's   Office to prop up additional funding for Oregon’s  small businesses with an emphasis
                                                           Oregon's small
     on the hospitality industry. The $55 million relief fund represents a bridge for much needed
     federal action.”).
             action.").
     37
     37 Sidelinger Decl. ¶ 7.

Page 21 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-02017-YY          Document 17            Filed 11/23/20   Page 24 of 25




   stretch is unknown in Oregon. Now,
                                 Now, as
                                      as reported
                                         reported infections
                                                  infections are skyrocketing in Oregon and

   across the country, and as our health systems warn of the potential for hospitals and their staff to

   become overloaded as hospitalizations follow the
                                                the rise
                                                    rise in
                                                         in new
                                                            new cases.
                                                                cases. Overloaded hospitals do not

   only impact those who contract COVID-19. Victims of
                                  COVID-19. Victims of heart
                                                       heart attacks, strokes, or other health

   emergencies may not have the beds or medical staff available to get the care they need.
   Significantly slowing the exponential rise in cases now is critical to avoid a catastrophic surge in

   hospitalizations (which, as always
                               always with
                                      with this
                                           this disease,
                                                disease, trails
                                                          trails new
                                                                 new cases
                                                                     cases by
                                                                           by several
                                                                               severalweeks).
                                                                                      weeks). Faced

   with these significant threats to human life and human health, the Governor is putting a set of
   temporary restraints on a range of activities and businesses in an effort to protect the lives and

   health of Oregonians.
          Even if the Court were to find some impact on the constitutional rights of ORLA and its

   members—and, as addressed above, their constitutional rights are not in fact impaired here—that

   impact would be limited by the temporary nature of the short-term limits mandated by Executive

   Order 20-65. Restaurants
                Restaurants will
                            will be
                                 be able
                                    able to
                                          to put
                                             put their
                                                 their investments
                                                       investments in safer dining to use; just not for

   the limited duration of this pause. This
                                       This pandemic,
                                            pandemic, and
                                                      and the
                                                          the limitations needed to keep it from

   growing unrestricted in Oregon, has caused undeniable pain to Oregon’s
                                                                 Oregon's businesses and workers.

   But the burdens resulting from this temporary pause in on-site dining are outweighed by the

   benefits to all Oregonians from restrictions designed to keep as many people alive and healthy as

   is possible during this pandemic.

          Allowing restaurants to continue serving multiple groups of people in the midst of the

   worst outbreak would pose a public health risk and create an unreasonable risk of exacerbating

   the already-spiking spread of COVID-19 throughout the State, infecting and potentially killing

   many Oregonians. With
                    With the
                          the health
                              health and
                                     and lives
                                          lives of
                                                of Oregonians
                                                   Oregonians in the balance, it is hard to imagine a

   situation in which the public interest against injunctive relief would be more profound. See

   Harvest Rock Church, Inc. v. Newsom, No. 20-55907, 2020 WL 5835219, at *2 (9th Cir. Oct. 1,



Page 22 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
           Case 3:20-cv-02017-YY           Document 17            Filed 11/23/20   Page 25 of 25




   2020) (concluding that it would not be in the public interest
                                                        interest to
                                                                 to enjoin
                                                                    enjoin Governor’s
                                                                           Governor's executive

   orders restricting worship services).
          The risks posed by in-person dining in restaurants are real, and, in light of the current

   spiraling COVID-19 infections in this state,
                                         state, they
                                                they are
                                                     are substantial.
                                                         substantial. The losses that would result
   from the injunction plaintiffs
                       plaintiffs seek
                                  seek are
                                       are measured
                                           measuredin
                                                    inOregonians’
                                                      Oregonians' lives.
                                                                   lives. There is no single right

   answer here. This
                This Court
                     Court should
                            should allow
                                   allow the
                                          the Governor
                                              Governor to
                                                       to perform
                                                          perform her role in balancing the diverse

   interests, rather than substituting its own judgment, during the most dangerous phase of the

   pandemic that we have yet experienced in Oregon.
                                              CONCLUSION
                                           V. CONCLUSION
          The motion for a temporary restraining order should be denied.


   DATED
   DATED November
         November 23 ,, 2020.
                        2020.

                                                         Respectfully submitted,
                                                         ELLEN F. ROSENBLUM
                                                         Attorney General



                                                             s/ Sheila H. Potter
                                                         SHEILA H. POTTER #993485
                                                         BRIAN SIMMONDS MARSHALL #196129
                                                         Senior Assistant Attorneys General
                                                         Trial Attorneys
                                                         Tel (971) 673-1880
                                                         Fax (971) 673-5000
                                                         Brian.S.Marshall@doj.state.or.us
                                                         Sheila.Potter@doj.state.or.us
                                                         Attorneys for Defendant Governor Kate Brown




Page 23 - DEFENDANT'S
          DEFENDANT'S RESPONSE TO MOTION FOR TEMPORARY RESTRAINING ORDER

                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
